Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-3, 5 and 7-20 are allowed 
4.	Independent claims 1, 13 and 16 claim techniques which describe providing stabilized display components in a wearable heads-up display. A hinge is provided that includes at least two portions rotatable relative to each other, such that each portion may be directly coupled to an optical combiner or a light engine. A bias element may be provided to bias arms of a WHUD towards an unfolded configuration. The bias element and surrounding structure may inhibit movement of arms of the WHUD between the unfolded configuration and a folded configuration, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Miller US Patent Application (20120218301), hereinafter “Miller’ and Cazalet US Patent Application (20160048025), hereinafter “Cazalet”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 13 and 16: “1. A system, comprising: a light engine assembly; an optical combiner assembly; and a hinge comprising: a first portion that includes a recess and that is directly coupled to the optical combiner assembly at a first interface, a second portion that is coupled via at least one mechanical fastener to the light engine assembly at a second interface; and a pivot coupled to both the first portion and the second portion, the second portion to rotate relative to the first portion about the pivot between a folded configuration and an unfolded configuration, wherein in the unfolded configuration the light engine assembly is optically coupled to the optical combiner assembly and at least a portion of the at least one mechanical fastener interfaces with the recess of the first portion”.
In regards to claims 1, 13 and 16 the representative prior art is Miller and Cazalet. Miller discloses an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The optical assembly includes a light transmissive wedge-shaped illumination system with angle selective coatings and an LED lighting system coupled to an edge of the wedge. An angled surface of the wedge directs light from the LED lighting system to uniformly irradiate a reflective image display to produce an image that is reflected through the illumination system to provide the displayed content to the user
Cazalet discloses a head-mounted device includes a central frame support and at least one removably connected optics arm. The at least one optics arm has first and second free ends that are removably connected to a second end of the central frame support at a point between the first and second free ends. The optics arm extends away from the central frame support and is configured to present information to the user via a display device.

In regards to claims 1, 13 and 16 Miller and Cazalet, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a pivot coupled to both the first portion and the second portion, the second portion to rotate relative to the first portion about the pivot between a folded configuration and an unfolded configuration, wherein in the unfolded configuration the light engine assembly is optically coupled to the optical combiner assembly and at least a portion of the at least one mechanical fastener interfaces with the recess of the first portion” of the claimed invention.  Claims 2, 3, 5 & 7-12; 14-15; and17-25 depend from claims 1, 13 and 16 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694